METHOD AND APPARATUS FOR IDENTIFYING
GEAR TOOTH NUMBERS IN A GEARBOX



EXAMINER’S COMMENT

In view of the Applicant’s amendment to the specification (7/12/2022), the objection to the drawings as set forth in the previous Office Action (4/12/2022) has been overcome. The drawings filed on Feb. 28, 2020 are now accepted. 


EXAMINER’S AMENDMENT

In view of the Applicant’s amendment to the abstract (7/12/2022), an Examiner’s Amendment to the record appears below because the amended abstract makes use of the legal phraseology “said”. Should the changes be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:



ABSTRACT

Line 6; change the phrase “said processing” to --the processing--.
Line 8; change the phrase “said measuring” to --the measuring--.
Line 9; change the phrase “said calculating” to --the calculating--.
Line 10; change the phrase “said calculating” to --the calculating--.


REASONS FOR ALLOWANCE

Claims 1 - 5, 7 - 10, 12, and 13 have been found to be allowable over the prior art for the same reasons as was set forth in the said previous Office Action.

Newly added independent claim 14 parallels previously presented independent claim 12 and has been found to allowable for the same reasons as was set forth in the said previous Office Action regarding to claim 12.

CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.










/Eric S. McCall/Primary Examiner
Art Unit 2856